NIX, Judge.
Ellis Hensley was convicted in the County Court of Marshall County with the crime of Public Drunk, and sentenced to pay a fine of $100.00. From that judgment and sentence he has attempted to appeal to this Court.
The record filed in connection with this cause does not contain judgment and sentence. This, in itself, is fatal to the appeal.
 This Court has stated many times, as in the case of Greenwood v. State, Okl.Cr., 375 P.2d 661:
“Where casemade does not contain formal judgment and sentence, the record cannot be considered even as a transcript, and the appeal will be dismissed.”
In this cause, the county attorney and defense counsel attempted to file an amendment m the back of the casemade, but this does not substitute for a judgment and sentence.
The attempted appeal is, therefore, dismissed.
BUSSEY, P. J., and BRETT, J., concur.